                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Steven Darmer,                                Case No. 17-cv-4309-JRT-KMM

                 Plaintiff,

vs.                                                      ORDER

State Farm Fire and Casualty
Company,

                  Defendant.


      This matter is before the Court on Defendant State Farm Fire and
Casualty Company’s Motion to Compel Discovery, ECF No. 195, and Plaintiff
Steven Darmer’s Motion to Compel Discovery, Motion for Sanctions, Motion for
Protective Order, and Motion to Amend the Scheduling, ECF No. 116. The Court
held a hearing on these motions on October 3, 2018, and provided a number of
rulings during that hearing. This Order memorializes those rulings.

      Plaintiff’s Motion

      Mr. Darmer’s motion is GRANTED IN PART and DENIED IN PART. First,
his request for a spoliation-like sanction is DENIED. The request is premature
because there has not yet been any showing that there is any information that
State Farm failed to preserve. There is no basis to enter an order for sanctions
where the request is contingent upon sheer speculation that some misconduct
occurred and that relevant information has been destroyed.

      Mr. Darmer’s motion to compel is GRANTED to the extent it seeks a draft
of a letter discussed in email communication between Jene Jenkins-Jones and
Tom Finney because Mr. Darmer has articulated a viable reason why such a



                                        1
draft may be relevant to the claims and defenses in this case. This
communication is found at Ex. QQ to the Beckmann Declaration. ECF No. 169.

      Mr. Darmer’s motion to compel is DENIED with respect to his request for
all other unproduced drafts and attachments. To the extent that Mr. Darmer can
articulate a basis for believing that attachments or drafts of other specific
communications are relevant to his claims, the parties are required to meet and
confer on those issues to determine whether a compromise can be reached. This
includes any drafts of documents referenced in Mr. Beckmann’s June 26, 2018
letter to Mr. Williams and the list attached to that letter, which is found at Ex. G
to the Beckmann Declaration. ECF No. 133. However, in the absence of a
specific indication of relevance, the motion is denied.

      Mr. Darmer’s request for removal of certain redactions is GRANTED IN
PART. Mr. Williams confirmed that several redactions in question are based on
attorney-client privilege and agreed to removing a redaction of insurance
reserve information concerning Mr. Darmer’s claim. Based on counsel’s
reasonable agreement early on in this case that completion of a detailed
privilege log was not required, the Court will not now require such an
undertaking. Additionally, Mr. Beckmann advised that he will ask his client
whether it would be acceptable for State Farm to provide certain information
that State Farm redacted for concerns over employee safety under an
Attorney’s-Eyes-Only designation.

      Mr. Darmer’s motion is GRANTED IN PART and DENIED IN PART with
respect to his requests for certain personnel records. The motion is DENIED to
the extent that Mr. Darmer seeks information from the personnel records of
Ryan Rud, Tom Finney, and Judd Stoltenburg. Mr. Darmer’s motion is GRANTED
IN PART to the extent it seeks information from Ms. Jenkins-Jones personnel
file. Specifically, this production is limited to a period of 2 years preceding the
fire and 1 year after the fire. This Order does not require production of the
entire personnel file for Ms. Jenkins-Jones, and State Farm may limit its

                                          2
production to documents reflecting performance evaluations, training materials,
supervisor reviews, and the like.

      The Court is holding in abeyance Mr. Darmer’s request for modification of
the scheduling order pending resolution of the motion to amend the complaint to
add a claim for bad-faith denial of insurance benefits.

      Defendant’s Motion

      State Farm’s motion to compel is GRANTED IN PART and DENIED IN
PART. State Farm’s motion to compel is DENIED to the extent it seeks on order
requiring Mr. Darmer to bates-label all of the documents contained in the two
flash drives he produced during discovery.

      State Farm’s motion is otherwise GRANTED. Mr. Darmer’s production of
documents in this case involved a massive dump of data with little or no effort to
ensure that the information provided to State Farm was responsive to State
Farm’s requests. Mr. Darmer must make reasonable efforts to improve the state
of his document production. Mr. Darmer must review the documents produced to
identify which documents are relevant and responsive to which of State Farm’s
document requests. Mr. Darmer must make reasonable efforts to remove
documents from his production that have no relevance to this litigation. He must
also reasonably review the relevant documents in his production and determine
which of those documents may properly be designated as confidential. Finally,
although Bates numbers are not required, the documents must be in some clear
order so that the above requirements can be accomplished. Counsel for the
parties will meet and confer to discuss categories of documents that they agree
should justifiably be designated as confidential.

      Additional Matters

      During the October 3, 2018 hearing on the motions to compel and for
other relief, State Farm’s counsel represented at the hearing that with minimal
exceptions it did not withhold production of documents based on the fact no

                                         3
bad-faith-denial-of-benefits claim had yet been added to the litigation. The
Court advised the parties that, if the Court grants the motion to amend to add a
bad-faith claim, a very brief extension of the schedule will occur to permit
narrowly tailored discovery on the issue of bad faith. In the meantime,
considering Mr. Williams’s representation and to ensure the litigation proceeds
on schedule, the Court Ordered that Mr. Darmer could serve 5 additional
document requests and 5 additional interrogatories relating to the putative bad-
faith claim. At the hearing, Mr. Beckmann did not articulate a basis for the Court
to determine that the earlier depositions in this matter would need to be
reopened even if the bad-faith claim is permitted. At this time, no additional
depositions1 will be allowed absent leave of the Court.

         IT IS SO ORDERED

    Date: October 5, 2018                     s/Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge




1
       This does not apply to the previously planned depositions that the parties
are attempting to complete during the month of October, including the four
expert depositions and the deposition of Mr. Darmer, which were discussed
during the hearing.
                                        4
